Exhibit 77(e)(1) AMENDED SCHEDULE A with respect to the SECOND AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT between ING EQUITY TRUST and ING INVESTMENTS, LLC Series Annual Investment Management Fee (as a percentage of average daily net assets) ING Equity Dividend Fund 0.65% on all assets ING MidCap Opportunities Fund 0.75% ING Opportunistic LargeCap Fund 0.70% on first $500 million of assets 0.65% on next $500 million of assets 0.60% thereafter ING Real Estate Fund 0.70% ING SmallCap Opportunities Fund 0.90% on the first $250 million of assets 0.80% on the next $250 million of assets 0.75% in excess of $500 million ING SmallCap Value Multi-Manager Fund With respect to assets for which investment sub-advisory services are provided by an investment adviser other than ING Investment Management Co. - 1.00% With respect to assets for which investment sub-advisory services are provided by ING Investment Management Co - 0.75% ING Value Choice Fund 0.90%
